Downey, J.
This case is supposed to involve the constitutionality of the act of February 21st, 1871, known as the fee and salary law, or some portions of it. It was a motion to correct the taxation of costs. The clerk had charged in the bill of costs these items: “For indexing, twenty-five cents,” under and by virtue of the provisions of the nineteenth section; “for jury fee, five dollars,” and “for docket fee, two dollars,” under and in pursuance of the sixteenth section of the act. The appellant sought to have these items stricken out of the list of fees. The court1 overruled his motion. He excepted and appealed. We think the court committed no error. There is no difference of opinion among the members of this court as to the right to tax and collect the costs.
The judgment is affirmed, with costs.